Name: Commission Regulation (EEC) No 583/92 of 6 March 1992 laying down interim rules of application of the generalized system of preferences applicable in the potato starch sector as a result of the implementation of the Interim Agreement concluded with Poland
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  trade policy;  foodstuff;  plant product
 Date Published: nan

 No L 62/32 Official Journal of the European Communities 7. 3 . 92 COMMISSION REGULATION (EEC) No 583/92 of 6 March 1992 laying down interim rules of application of the generalized system of preferences applicable in the potato starch sector as a result of the implementation of the Interim Agreement concluded with Poland should benefit from the generalized preferential arrange ­ ments until tariff concessions are granted under those agreements ; whereas the Agreement concluded with Poland provided for tariff concessions in the potato starch sector and also, in particular in its Protocol No 7, stated its intention no longer to apply the generalized preferen ­ tial arrangements to that country ; Whereas, under those circumstances, at the time when the above tariff concessions become applicable and pending a final solution on the part of the Council , provi ­ sion should be made for applications for licences for imports from Poland submitted pursuant to Commission Regulation (EEC) No 3700/91 of 18 December 1991 laying down detailed rules of application to potato starch falling within CN code 1108 13 00 of Council Regulation (EEC) No 3588/91 reducing, for 1992, the levies on certain agricultural products originating in the developing countries (6) to be taken into consideration within the framework of Regulation (EEC) No 582/92 ; whereas, pending a decision on the future application of the generalized preferential arrangements, provision should also be made to suspend the issuing of import licences under Regulation (EEC) No 3700/91 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in the developing countries ('), as amended by Regulation (EEC) No 3588/91 (2), and in particular Article 3 thereof, Whereas Regulation (EEC) No 3588/91 of 3 December 1991 extending to 1992 the application of Regulation (EEC) No 3834/90, as amended by Regulation (EEC) No 282/92 (3), reducing for 1991 the levies on certain agricul ­ tural products originating in developing countries stipu ­ lates that the above Regulation is to apply until 31 December 1992 ; Whereas the Association Agreement between the Euro ­ pean Economic Community and the European Coal and Steel Community of the one part, and the Republic of Poland of the other was signed on 16 December 1991 ; whereas, pending the entry into force of that Agreement, the Community decided to apply with effect from 1 March 1992 an interim agreement concluded with the said country, hereinafter known as the 'Interim Agree ­ ment' ; Whereas the detailed rules applying the said agreement were provided by Council Regulation (EEC) No 518/92 of 27 February 1992 on certain rules applying the Interim Agreement on trade and the accompanying measures between the European Economic Community and the European Coal and Steel Community of the one part and Poland on the other part (4) and, as regards the potato starch sector, by Commission Regulation (EEC) No 582/92 of 6 March 1992 laying down detailed rules of application, for potato starch, of the import arrangements provided for by the Interim Agreement concluded between the European Economic Community and the European Coal and Steel Community of the one part and Poland of the other part (*) ; Whereas, for the purposes of the above Regulation (EEC) No 3834/90, and in particular Article 2 (2) thereof, Poland HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for import licences for potato starch originating in Poland submitted after the entry into force of this Regulation pursuant to Article 4 of Regulation (EEC) No 3700/91 shall be regarded as submitted pursuant to Article 2 of Regulation (EEC) No 582/92 and shall be subject to the provisions of that Regulation. 2. The issuing of import licences under Regulation (EEC) No 3700/91 is hereby suspended . (') OJ No L 370, 31 . 12. 1990, p. 121 . Article 2 This Regulation shall enter into force on 7 March 1992.(2) OJ No L 341 , 12. 12. 1991 , p. 6. (3) OJ No L 31 , 7. 2. 1992, p. 1 . (4) OJ No L 56, 29. 2. 1992, p. 3. (*) See page 29 of this Official Journal . (6) OJ No L 350, 19 . 12 . 1991 , p. 32. 7. 3 . 92 Official Journal of the European Communities No L 62/33 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 March 1992. For the Commission Ray MAC SHARRY Member of the Commission